RICE, J.
Conceding that a bill, directed in blank, may be accepted by anybody, and be a good bill; and conceding, also, that notwithstanding the want of an address to any particular person, as drawee, the bill may, if it be drawn payable at a particular house or place, without men tioning the name of any person who resides or does business at that house or place, be well deemed a good bill in favor of an endorsee ; and that the acceptance by another person of such bill is an acknowledgment that lie was the person to whom it was directed, and therefore sufficient to bind him as acceptor ; yet, when the bill is directed to a particular person, nobody but the person to whom it is directed can accept it, except for honor. — Davis v. Clarke, 1 Carrington & Kirwan, 177; Gray v. Milner, 2 Stark. R. 336; Gray v. Milner, 8 Taunt., 739; Polhill v. Walter, 3 Barn. & Adol. 114; Jackson v. Hudson, 2 Camp. R. 447 ; Story on Bills, §§ 58, 121, 124, 253, 258 ; 8 Dana, 134.
The first and second counts of the complaint in this case are bad on demurrer, because eacli of them shows that the bill was payable “ at the counting-house of May & Vanhook in New Orleans” ; but neither of them contains any allegation, which shows that the bill was drawn upon the defendant, or that it was directed in blank, or that he accepted it for honor, or that he resided or did business at said counting-house.
*502The first count is bad for another reason — to-wit, that although it alleges that the defendant was- the owner of the steamboat, and that Bell, the captain thereof, accepted the bill “for said steamboat and her owners”, yet it does not allege or show his authority thus to accept and thus to bind the defendant.
The third count is bad, for the reason, that although it alleges that B. W. Bell was the captain and master of said steamboat, and agent of the owner or owners and of the de. fendant, and that “the said B. W. Bell, as such captain and agent”, accepted the bill, “ by writing his name across the face of it, thus, 1 B. W. Bell, capt/; yet it does not allege or show Ms authority to accept any bill for the defendant, or to bind the defendant by that or any other acceptance.
B. W. Bell may have been the agent of the owner of the steamboat, and the agent of the defendant, and yet have had . no authority to accept any bill for the defendant. It was not enough to aver that Bell was the agent of the defendant. It was incumbent on the plaintiffs to know the extent and nature of his authority as agent, or, at all events, to have alleged that his agency embraced or authorized the acceptance of the bill. His authority to accept the bill must appear otherwise than from his acts, before it can be assumed that his acts are binding on his principal. — Wallace v. The Branch Bank at Mobile, 1 Ala. R, 505: Scarborough v. Reynolds, 12 ib. 252, and cases therein cited ; Pope v. Nickerson, 3 Story’s R. 465.
There is nothing in the legal relation between the captain and master of the steamboat and its owner, which, of itself, conferred upon the captain and master authority to bind the defendant as owner, by such an acceptance of a bill as is alleged in the third count. — Bowen v. Stoddard, 10 Metc. R. 3*75; Pope v. Nickerson, 3 Story’s R. 465.
If any one of the three counts had been good, there would have been no error in overruling the demurrer, which was interposed to the complaint as a' whole; but as all the counts are bad, the court below erred in overruling the demurrer to the complaint; and for that error, its judgment is reversed, and the cause remanded.